DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.

3.	Pursuant to Applicant’s Applicant December 17, 2021 Amendment, claims 2, 10 & 12 were cancelled, while adding claim 16.  Claims 1, 3-9, 11 & 13-16 are pending.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
5.	Applicant’s drawings submitted January 31, 2019 are acceptable.

Specification
6.	Applicant’s corrections to the specification submitted December 9, 2021 are acceptable.

Claim Rejections - 35 USC § 112
7.	No rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) is warranted, pursuant to Applicant’s December 9, 2021 Amendment and REMARKS.

Claim Rejections - 35 USC § 101, § 102 and 103
8.	No rejection under 35 U.S.C. 101, 102 and 103 is warranted, pursuant to Applicant’s December 9, 2021 Amendment and REMARKS.  Applicant’s REMARKS in juxtaposition to the claims are convincing with regards to the previous 101 and 103 rejections.  However, it is noted that the reference to claims 1-15 from the REMARKS is taken as inadvertent typographical errors where referenced.  It would appear Applicant’s counsel meant to reference claims 1, 3-9, 11 and 13-16 in these instances, as these are the pending claims.  As such, this is the way the Examiner construed the meaning to be.
	Upon further review of the Information Disclosure Statement (IDS) submitted April 6, 2022 it is deemed that the references do not provide a tenable combination of references to meet Applicant’s claim language.  In particular, the March 31, 2022 Non-Final Rejection in counterpart Korean Patent Application Nol. 10-2017-0103207 and its English-language translation is not agreed with.

9.	Further pertinent references of interest are noted on the attached PTO-892.

10.	Applicant’s Information Disclosure Statement (IDS) submitted April 6, 2022, has been reviewed.  Note the attached IDS.

Allowable Subject Matter
11.	The following is an examiner’s statement of reasons for allowance: Applicant’s application has been reviewed.  Subsequently, claims 1, 3-9, 11 and 13-16 are allowed as all the cited prior art, either alone or in combination, does not disclose Applicant’s inventive claim language.
Claims 1, 3-9, 11 and 13-16 have been reviewed in light of Alice Corporation Pty. Ltd. v. CLtweS Bank International, et al., 573 U. S. ___ (2014) and are not deemed invalidated by such.  
Claims 1, 3-9, 11 and 13-16 are determined to be directed to patent-eligible subject matter and the Examiner does not consider any of the pending claims to be directed to an abstract idea.  Even if the Examiner were to identify an abstract idea for any claim, then under a further analysis under Alice all claims would still be found to be patent eligible for the following reasons.  The Examiner finds that when all of the elements of each claim are considered individually and as an ordered combination, each claim contains an inventive concept which is directed to an application, a particular application, or a special application, of the identified abstract idea.  Further the Examiner finds that issuance of a patent for any claim would not preempt the identified abstract idea, or the field of the identified abstract idea.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789